DETAILED ACTION
This action is responsive to the application filed 12/1/20.
Claims 1-20 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 19, it is not clear what is meant by the limitation of ‘emitting monopolar RF energy’. For instance, according to applicant’s Remarks:
Placing the active electrode and the return electrode adjacent to each other on the same hand-held applicator in a bipolar mode, is a known practice. In bipolar mode, electric currents run back and forth between the two adjacent electrodes, treating the tissue located between the electrodes, as illustrated in Figs. 3A-3C of Palero. Using a monopolar configuration requires using a return ground electrode remotely attached to other parts of the user’s body, thus the electric currents flow from the emitting electrodes, via the user’s skin towards the remotely located ground electrode. This method allows the currents to penetrate into deeper layers of the tissue. Furthermore, the current’s pathway in monopolar mode is unpredictable since the electrical current will close the circuit with any pathway offering less resistance inside the body.’

Applicant therefore argues that the limitation of ‘emitting monopolar RF energy’ requires that the second electrode is not located on the hand-held device itself but is instead located on a remote body part. This interpretation of the ‘monopolar’ however contradicts the explicit recitation of the ‘RF emission portion coupled to the hand-held portion, wherein the RF emission portion comprises: […] a second electrode’. The claim itself, therefore explicitly requires that the second electrode to be coupled to the hand-held device not located on a remote portion of the body, as suggested.
In light of this apparent contradiction, it is not clear how to parse the structural requirement of the term ‘monopolar’ in the context of the claim as a whole. Therefore, independent claims 1, 8 and 19 and their dependent claims are indefinite.
For the sake of examination, the term ‘monopolar’ will not be interpreted to imply any specific structural limitation until further clarification is provided.
Regarding claims 1 and 8, the claims are further rejected for reciting method steps within apparatus claims. For instance, the claims recite the method step of ‘emitting monopolar RF energy’. The claims are indefinite since it is not clear whether 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-10 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palero et al.	(US 20170319262, “Palero”)
Regarding claim 1, Palero teaches a device for radio frequency (RF) treatment of a tissue (Abstract, ‘A device for radio frequency (RF) skin treatment of skin of a user is provided’), the device comprising:  a handheld portion (Figs. 1a, 2a, 5a, e.g. handle mount 552) and an RF emission portion coupled to the hand-held portion (Figs. 1a, 2a, 5a, applicator skin interfaces 150, 250, applicator head 556), wherein the RF emission portion comprises: a first electrode, emitting monopolar RF energy (As noted above, the interpretation of ‘monopolar’ in the context of the claim is unclear and therefore is not considered to impact the structural interpretation of the claim) having a first contact surface (Figs. 1b-c, 2b, 5b, microelectrodes 107, 560, active electrodes 206) and 
a second electrode, serving as a ground pad for first electrode having a second contact surface (Figs. 1b-c, 2b, 5b, return electrodes 105, 204, 562 can be considered ‘ground pads’) that is larger than the first contact surface (Abstract, ‘the planar skin 
Regarding claim 8, Palero teaches a system for RF treatment of a tissue (Abstract, ‘A device for radio frequency (RF) skin treatment of skin of a user is provided’), the system comprising a hand-held portion (Figs. 1a, 2a, 5a, e.g. handle mount 552) and an RF emission portion coupled to the hand-held portion (Figs. 1a, 2a, 5a, applicator skin interfaces 150, 250, applicator head 556), wherein the RF emission portion comprises: a first electrode, emitting monopolar (As noted above, the interpretation of ‘monopolar’ in the context of the claim is unclear and therefore is not considered to impact the structural interpretation of the claim) RF energy having a first contact surface (Figs. 1b-c, 2b, 5b, microelectrodes 107, 560, active electrodes 206)  and a second electrode, serving as a ground pad for first electrode having a second contact surface (Figs. 1b-c, 2b, 5b, return electrodes 105, 204, 562 can be considered ‘ground pads’) that is larger than the first contact surface (Abstract, ‘the planar skin contact surface of the return electrode is at least 5 times larger than a surface area of the skin contact surface of the active electrode’), and wherein the first electrode is configured to emit at least one monopolar (As noted above, the interpretation of 
Regarding claim 19, Palero teaches a method of applying RF treatment to a tissue (Abstract, ‘A device for radio frequency (RF) skin treatment of skin of a user is provided’), the method comprising: contacting the tissue with an RF emission portion (Figs. 1b-c, 2b), included in a hand-held device (Figs. 1a, 2a and 5a), comprising:  a first electrode, emitting monopolar RF energy (As noted above, the interpretation of ‘monopolar’ in the context of the claim is unclear and therefore is not considered to impact the structural interpretation of the claim), having a first contact surface Figs. 1b-c, 2b, 5b, microelectrodes 107, 560, active electrodes 206); and a second electrode, serving as a ground pad for first electrode having a second contact surface (Figs. 1b-c, 2b, 5b, return electrodes 105, 204, 562 can be considered ‘ground pads’) that is larger than the first contact surface (Abstract, ‘the planar skin contact surface of the return electrode is at least 5 times larger than a surface area of the skin contact surface of the active electrode’) and; emitting at least one monopolar (As noted above, the interpretation of ‘monopolar’ in the context of the claim is unclear and therefore is not considered to impact the structural interpretation of the claim) RF current pulse from the first contact surface, through the treated tissue, to the second contact surface (Abstract, ‘The device further comprises an RF generator arranged to supply RF energy to the user's skin via the active electrode and the return electrode’).
Regarding claims 2 and 9, Palero teaches an insulating medium, placed between the first electrode and the second electrode (Figs. 1a-b, 2b, 5b, e.g. insulating elements 114, 116), and wherein the second electrode serves as a reference voltage node to the first electrode (Figs. 1b-c, 2b, 5b, return electrodes 105, 204, 562 can be considered the reference voltage node), and wherein the contact surface of the second electrode is larger than the contact surface of the first electrode by at least a factor of 3 (Abstract, ‘planar skin contact surface of the return electrode is at least 5 times larger than a surface area of the skin contact surface of the active electrode’).
Regarding claim 7, Palero further teaches that the device is configured to apply RF energy to a vaginal tissue (The examiner maintains that Palero is at least capable of being applied to vaginal tissue).
Regarding claim 10, Palero further teaches at least one RF generator (Figs. 1b-c, 2b, RF source 108), configured to produce at least one RF electric current pulse, and provide the at least one pulse to the RF emission portion (Par. 70, 'FIG. 4 shows simulation results showing the aspect ratio of the lesions created using different configurations at different RF pulse durations.’), and wherein the RF emission portion is configured to apply the at least one pulse to the treated tissue via the electrodes (Figs. 1b-c, 2b).
Regarding claim 20, Palero further teaches placing an insulating medium between the first electrode and the second electrode (Figs. 1a-b, 2b, 5b, e.g. insulating elements 114, 116) and having the second electrode serve as a reference voltage node to the first electrode (Figs. 1b-c, 2b, 5b, return electrodes 105, 204, 562 can be considered the reference voltage node), and wherein the contact surface of the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palero in view of Palero et al. (US 20180133469, “Palero 2”).
Regarding claim 3, Palero fails to teach at least one first sensor, configured to measure the value of at least one electric parameter of the treated tissue, wherein said parameter is at least one of: voltage, current, power, energy, resistance and impedance.
Palero 2 teaches a device for radio frequency (RF) treatment of a tissue (Abstract), the device comprising: an RF emission (Fig. 1, R.F. treatment electrode 10 and the return electrode 40) (a), wherein the RF emission portion comprises: a first electrode, having a first contact surface (Par. 19, ‘r.f. treatment electrode, having a skin contact area defining a contact plane’) and a second electrode having a second contact surface (Par. 72, ‘return electrodes may make physical contact with the outer layer of skin’) that is larger than the first contact surface (Par. 66, ‘return electrode 40 is preferably at least ten times larger in surface area to avoid heating below the return 
Palero 2 further teaches the use of impedance measurements to calculate treatment settings prior to treatment (Par. 29, ‘The invention therefore makes it possible to determine in advance, i.e. before the actual treatment, the appropriate r.f. treatment settings accurately enough to avoid undesired skin damage during the treatment, because the treatment duration (TD) and the r.f. electrical parameter are either accurately preset before treatment or predetermined accurately’) and to monitor treatment progress to ensure that the tissue is not over-treatment (Par. 56, ‘the impedance measurement circuit is further configured and arranged to measure, during treatment, an actual skin impedance between the r.f. treatment electrode and the return electrode, and the controller is further programmed such that the controller interrupts, during treatment, the r.f. generator to prevent it from applying the r.f. treatment signal to the inner region if the actual skin impedance is greater than a predetermined further upper limit or smaller than a predetermined further lower limit’).
In view of Palero 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Palero by implementing the impedance monitoring circuit disclosed by Palero 2 in order to configure the device to 
Regarding claim 11, Palero, as modified, further teaches a processor, communicatively connected to the RF generator (See Palero 2, Fig. 1, controller 25 coupled to R.F. generator 20), wherein the processor is configured to control a status of the RF generator, wherein said status is one of active and non-active (See Palero 2, Par. 66, ‘a controller 25, electrically connected to the r.f. generator 20, and programmed such that the controller 25 activates the r.f. generator before treatment to produce an r.f. measurement signal, and during treatment to produce an r.f. treatment signal’), and wherein the processor is configured to control at least one value of a physical parameter of the at least one RF current pulse produced by the RF generator (See Palero 2, par. 98-99, ‘the controller 25 subsequently configures and activates the r.f. generator 20 to produce an r.f. treatment signal between the r.f. treatment electrode 10 and the return electrode 40 through the inner region 15 of skin and through the treatment target 90. This is the start of the actual treatment. ¶ The r.f. treatment signal is configured according to the treatment settings to dissipate the r.f. energy into the inner region 15 until the treatment duration (TD) has been reached.’).
Regarding claim 12, Palero, as modified, further teaches wherein the at least one physical parameter is at least one of: RF frequency, RF pulse duration, and RF voltage amplitude (See Palero 2, par. 89, ‘voltage of the r.f. treatment signal in Volts’).

Claims 4 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palero in view of Palero 2, as applied to claim 3 and 11-12 above, and further in view of Knowlton (US 20030236487).
Regarding claims 4 and 13, Palero, as modified, teaches a first sensor, configured to measure the value of at least one electric parameter of the treated tissue, wherein said parameter is at least one of a list consisting: voltage, current, power, energy, resistance and impedance (Fig. 1, impedance measurement circuit 35), but fails to teach a second sensor, configured to measure the temperature of the treated tissue.
Knowlton teaches an analogous system for RF treatment of a tissue (Par. 13, ‘Another embodiment provides a method whereby RF energy is topically delivered to a tissue site using an energy delivery device’), the system comprising a hand-held portion (Fig. 1) and an RF emission portion coupled to the hand-held portion (Par. 85, ‘In various embodiments, apparatus 8 can include a handpiece 11 coupled to introducer 10’), wherein the RF emission portion comprises: a first electrode, having a first contact surface  and a second electrode having a second contact surface (Fig. 18b, electrodes 18), and wherein the first electrode is configured to emit at least one RF current pulse from the first contact surface, through the treated tissue, to the second contact surface (Par. 93, ‘Temporal modes of delivery of cooling and energy to tissue interface 21 include, but are not limited to fixed rate continuous, variable rate continuous, fixed rate pulsed, variable rate pulsed and variable amount pulsing.’); a first sensor, configured to measure the value of at least one electric parameter of the treated tissue, wherein said parameter is at least one of a list consisting: voltage, current, power, energy, resistance and impedance (Fig. 23, power and impedance calculation 400), and a second sensor, 
In view of Knowlton, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Palero, as modified, by providing a temperature sensor for measuring the temperature of the target tissue in order to provide an additional safety measure to interrupt delivery of energy if the tissue temperature exceeds a maximum preset temperature, as taught by Knowlton. 
Regarding claim 14, Palero, as modified, further teaches wherein the processor  is communicatively connected to at least one sensor and is configured to obtain measured data therefrom (Palero has previously been modified in view of Palero 2 to implement the impedance monitoring circuit of Palero 2, See Palero 2, fig. 1, controller 25 connected to impedance measurement circuit 35), and wherein the processor is further configured to control at least one of the status of the RF generator and the value of the at least one physical parameter according to the obtained measured data (See Palero 2, par. 56, ‘the impedance measurement circuit is further configured and arranged to measure, during treatment, an actual skin impedance between the r.f. treatment electrode and the return electrode, and the controller is further programmed such that the controller interrupts, during treatment, the r.f. generator to prevent it from applying the r.f. treatment signal to the inner region if the actual skin impedance is greater than a predetermined further upper limit or smaller than a predetermined further lower limit’).
Regarding claim 15, Palero, as modified, further teaches wherein the processor is configured to: receive from a user, via a user interface, a required set of physical parameters, corresponding to a required RF current pulse (See Palero 2, par. 148, ‘the user may select the skin damage onset factor J, as the user is principally interested in operating in one of the three treatment regimes depicted in FIG. 2. The damage onset factor J is associated with the end of the desired treatment regime, i.e. the point at which damage to the skin is considered undesired.’); control the RF generator to produce a first RF current pulse, having a test set physical parameters (See Palero 2, par. 98, ‘Either automatically or following a command by the user, the controller 25 subsequently configures and activates the r.f. generator 20 to produce an r.f. treatment signal between the r.f. treatment electrode 10 and the return electrode 40 through the inner region 15 of skin and through the treatment target 90.’); obtain at least one measurement of at least one electric parameter of the treated tissue from at least one sensor; if the value of the at least one electric parameter is within a predefined range, then control the RF generator to produce at least one second RF current pulse, having a second set of physical parameters, according to the required set of physical parameters; and if the value of the at least one electric parameter is beyond the predefined range, control the RF generator to not produce the at least one second RF current pulse (See Palero 2, par. 56, ‘the impedance measurement circuit is further configured and arranged to measure, during treatment, an actual skin impedance between the r.f. treatment electrode and the return electrode, and the controller is further programmed such that the controller interrupts, during treatment, the r.f. generator to prevent it from applying the r.f. treatment signal to the inner region if the 
Regarding claim 16, Palero further teaches wherein the processor is further configured to: monitor, during the production of the at least one second RF current pulse, a value of at least one electric parameter of the treated tissue, as measured by the at least one sensor; and if the value of the at least one electric parameter is beyond the predefined range, control the RF generator to halt the production of the at least one second RF current pulse (See Palero 2, par. 56, ‘the impedance measurement circuit is further configured and arranged to measure, during treatment, an actual skin impedance between the r.f. treatment electrode and the return electrode, and the controller is further programmed such that the controller interrupts, during treatment, the r.f. generator to prevent it from applying the r.f. treatment signal to the inner region if the actual skin impedance is greater than a predetermined further upper limit or smaller than a predetermined further lower limit’).
Regarding claim 17, Palero further teaches wherein the processor is further configured to control the RF generator to adjust at least one value of a physical parameter of the at least one second RF current pulse, according to (a) the monitored value of at least one electric parameter of the treated tissue, and (b) the required set of physical parameters (See Palero 2, par. 192, ‘the treatment device 100 may perform the skin impedance measurements also during the actual skin treatment. In such an embodiment, the values of the measured actual skin impedance may be used to modify the predicted treatment duration TD
Regarding claim 18, Palero, as modified, fails to teach wherein the hand-held portion comprises: a hollow portion having an opening toward the tissue to be treated, and configured to accommodate a liquid; and an actuator, associated with the hollow portion, and electrically connected to the processor, wherein the actuator is configured to, upon receiving a command from the processor, eject at least part of the liquid out of the hollow portion, through the opening onto the tissue to be treated.
Knowlton teaches wherein the hand-held portion comprises: a hollow portion having an opening toward the tissue to be treated (Fig. 1 and par. 88, ‘fluid delivery device 13 can include one or more lumens 13' which can be the same or otherwise continuous (e.g. fluidically coupled) with lumen 13' in introducer 10 and template 12’), and configured to accommodate a liquid (Par. 90); and an actuator, associated with the hollow portion (Fig. 2b and par. 88, pressure source/pump 13’’), and electrically connected to the processor (Par. 88, ‘Fluid delivery device 13 can also be coupled to a control system described herein’), wherein the actuator is configured to, upon receiving a command from the processor, eject at least part of the liquid out of the hollow portion, through the opening onto the tissue to be treated (Par. 88, ‘Fluid delivery device 13 can be configured to deliver a heat transfer media 15 (also called a cooling media 15, flowable media 15 or fluid 15) to tissue interface 21, that serves to dissipate sufficient heat from the skin and underlying tissue at or near tissue interface 21’).
In view of Knowlton, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to provide a fluid delivery system in the manner disclosed by Knowlton, in order to reduce undesired thermal damage to the target tissue . 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palero in view of Knowlton.
Regarding claim 5, the combination of Palero in view of Knowlton is substantially the same as that presented with regard to claim 18, above, and thus will not be reiterated. . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palero in view of Schwarz (US 20170333705).
Regarding claim 6, Palero teaches first and second RF emission portions (Figs. 1b, 1c), wherein the first and second RF emission portions differ by at least one physical property, and wherein said property is at least one of: a ratio between the area of contact surfaces of the first and second electrodes, a size of at least one of first and second electrodes and a shape of at least one of first and second electrodes (Figs 1b-c, electrodes 106 and 107 differ in size and shape).
Palero never explicitly teaches that the different emission portions are interchangeable.
Schwarz teaches an analogous device (Abstract) which comprises interchangeable head extensions which are specialized for different therapies (Par. 57, ‘The applicator may have a head with removable extensions. Head extensions may be specialized for different kinds of therapies. Extension heads may have different sizes, shapes, geometry (e.g. different distance between RF electrodes that influenced treatment depth), numbers and type of the treatment energy sources (e.g. type of the 
In view of Schwarz, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Palero by configuring the handle portion to interface with multiple treatment head extensions, as taught by Schwarz, in order to allow the user to change the emission portion as needed for different kinds of therapies and body areas, as taught by Schwarz.

Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive.
It is not clear what structural distinction is implied by the limitation ‘a first electrode, emitting monopolar RF energy’. Clearly, from applicant’s specification and claim language the second ground electrode is located proximal to the active electrode on the hand-held applicator. Therefore ‘monopolar’ in light of the specification cannot mean that the second electrode must be provided remotely from the first electrode. Further, if monopolar in the context of the claim implies that the second electrode has a relatively larger surface area, the examiner notes that this feature is explicitly taught by Palero. Therefore, it appears that applicant is claiming a semantic difference rather than a concrete structural difference and the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794